NOTICE OF ALLOWABILITY


Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	In addition to the other claimed limitations, none of the cited prior art, alone or in combination, discloses or teaches, (claim 1) “… the fixing elements non-rotatably fix the rotary element beneath the predetermined pressure gradient in a fixing position, and at least one of the at least two fixing elements is a spring element.”
	Best seen in figure 4, Applicant has a pivot shaft 10 which affords rotation of the rotary element 8 which is “sandwiched” between two fixing elements 9 and 11 when in a fixed position. During a pressure differential scenario, the pressure vectors act in a transverse direction to the planar fixing elements (leaf spring plates) 9.11, wherein the pressure vectors cause the planar fixing elements 9,11 to bend and the rotary element 8 to rotate resulting in a disengaged state wherein the valve 5 becomes disengaged and pressure is equalized between the two zones.
	Barrett et al. (US 9114869, herein after “Barrett”) is deemed the closest prior art. Barrett discloses a decompression panel meeting most of the claimed limitations, however the latch (best seen in figures 6 and 10) of Barrett does not meet the recited claim limitation above. Best seen in figure 6, a sensor senses a pressure differential between the two spaces to be governed and retracts a pin 434  to release sliding stem 432 which releases the spring biased clamps 428A&B from the retainer/catch 324 to open the decompression panel 320. In consideration of further obviousness, Baic (US 9415876) teaches a pressure relief latch suitable for 
In view of the written opinion of the international searching authority (translation having mailing date of 7/3/2018 and having a receipt date of 11/14/2019), it is unclear how the rejection in Box V for claim 1 can establish that, “a securing element (100) on the decompression valve (120)…”. Document D2 is drawn to figure 1 of Appleby et al. (US 2010/0096035, herein after “Appleby”) wherein item 100 is the valve assembly, and the decompression valve is 120/121. Since Appleby discloses that the decompression valve 120/121 is part of the assembly 100, it would be improper to utilize the valve assembly 100 as a portion of the decompression valve 120 as provided for in the rejection. Alternate claim mapping drawn to Appleby does not appear to correct the deficiency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The following cited prior art is pertinent to Applicant’s disclosure.
US 2015/0375866 discloses an emergency decompression valve having  a centrally reciprocating element 92 sandwiched between two fixing elements generally indicated at 90.
US 10240389, US 3571977, and US 4899960 disclose emergency decompression valves having latch mechanisms generally indicating the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Monday-Friday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system call, 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	


/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753